DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 16, 18, 20-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.682 V15.5.0 (hereinafter 3GPP found on IDS dated 2/8/2021, as well as, in applicants specification as published at 0056-0058) in view of Zhu (2021/0029517).
Regarding claims 16 and 25.  3GPP teaches a network exposure node comprising: at least one processor; and at least one memory, the at least one memory containing instructions executable by the at least one processor, whereby the network exposure node is operative to (figure 5.6.1.1-1 wherein SCEF (e.g., network exposure node) has processor, memory having instructions):
receive a first request for subscribing to a plurality of monitoring reports for each of a group of terminal devices which include one or more terminal devices having both globally valid identifiers (IDs) (page 56, section 5.6.1.1, figure 5.6.1.1-1 wherein SCS/AS at step 1 sends Monitoring Request which includes MSISDN (e.g., globally valid IDs) and locally valid IDs (page 56, section 5.6.1.1, figure 5.6.1.1-1 wherein SCS/AS at step 1 sends Monitoring Request which includes external group ID (e.g., locally valid IDs), T8 destination address (e.g., locally valid IDs));
obtain, from a subscriber management node, the globally valid IDs and the locally valid IDs of the one or more terminal devices (page 56, section 5.6.1.1, figure 5.6.1.1-1 wherein HSS (e.g., subscriber management node) at step 4 examines the monitoring request message with regard to the existence of External Identifier (e.g., locally valid IDs) or MSISDN (e.g., globally valid IDs) 
in response to receiving from a mobility management node a monitoring report for a terminal device in the group of terminal devices (page 56, section 5.6.1.1, figure 5.6.1.1-1 wherein MME (e.g., mobility management node) at step 7 monitors and sends report to HSS which provides the Monitoring Response or Indication to the SCEF at step 8), 
3GGP does not teach and a correspondence between the globally valid IDs and the locally valid IDs, … determine, for the terminal device, a current remaining number of monitoring reports based on the obtained IDs and correspondence.
Zhu teaches determining the remaining number of reports based on the obtained IDs and correspondence (0152-0153 – HSS (e.g., subscriber management node) sends monitoring indication message to the SCEF (e.g., network exposure node) wherein the monitoring indication message carries the monitoring event report, and the external ID or the MSISDN corresponding to the monitoring event report.  To be specific, the monitoring indication message carries a list of correspondence between the SCEF reference ID, the monitoring event reports, and the external identifier or the MSISDN.  0159 – Specifically, a process of determining, based on the member information of the user group, that the monitoring event reports for all the members in the group are received as follows:  If the member information is the quantity of members, the SCEF determines, based on a quantity of identifiers (MSISDNs or external identifiers) of different members associated with the monitoring event received at step S410 in figure 4.  0180 – In this case, the monitoring indication message carries a list of correspondence between the TLTRI, the monitoring event reports, and the external identifier or the MSISDN. 0188 – If the value of the maximum quantity of reports is greater than 1, a process in which the SCEF determines, based on the member information (for example, N identifiers or a quantity N of members) of the user group, that the monitoring event reports for all the members in the user group are received.  0204 – SCEF determines remaining number of reports based on member identifier. 0213-0214 – SCEF determines remaining number of reports based on a quantity of identifiers (MSISDNs or external identifiers).  0233-0240 -  the UDM (e.g., subscriber management node) determines the correspondence between the external group identifier and the identifier of a member in the group.  0250-0253 – UDM sends a monitoring event notification to the NEF.  0256, 0281, 0281 – the NEF (e.g., Network Exposure Function) determines the remaining number of monitoring reports based on a quantity of identifiers (MSISDNs or external identifiers).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify 3GPP to include a monitoring indication message that carries a list of correspondence between the monitoring event reports and the external identifier or MSISDN as taught by Zhu thereby avoiding resource waste (Zhu at 0008, 0023).
Regarding claim 21. 3GPP teaches method implemented at a subscriber management node, the method comprising: 
receiving, from a network exposure node, a request for subscribing to a plurality of monitoring reports for each of a group of terminal devices which include one or more terminal devices having both globally valid identifiers (IDs) (page 56, section 5.6.1.1, figure 5.6.1.1-1 wherein SCS/AS at step 1 sends Monitoring Request which includes MSISDN (e.g., globally valid IDs) to the SCEF which sends the request to the HSS (e.g., subscriber management node)) and locally valid IDs (page 56, section 5.6.1.1, figure 5.6.1.1-1 wherein SCS/AS at step 1 sends Monitoring Request which includes external group ID (e.g., locally valid IDs), T8 destination address (e.g., locally valid IDs) to the SCEF which sends the request to the HSS); and
providing, to the network exposure node, the globally valid IDs and the locally valid IDs of the one or more terminal devices (page 56, section 5.6.1.1, figure 5.6.1.1-1 wherein HSS (e.g., subscriber management node) at step 4 examines the monitoring request message with regard to the existence of External Identifier (e.g., locally valid IDs) or MSISDN (e.g., globally valid IDs) 
3GGP does not teach and a correspondence between the globally valid IDs and the locally valid IDs.
Zhu teaches determining the remaining number of reports based on the obtained IDs and correspondence (0152-0153 – HSS (e.g., subscriber management node) sends monitoring indication message to the SCEF (e.g., network exposure node) wherein the monitoring indication message carries the monitoring event report, and the external ID or the MSISDN corresponding to the monitoring event report.  To be specific, the monitoring indication message carries a list of correspondence between the SCEF reference ID, the monitoring event reports, and the external identifier or the MSISDN.  0159 – Specifically, a process of determining, based on the member information of the user group, that the monitoring event reports for all the members in the group are received as follows:  If the member information is the quantity of members, the SCEF determines, based on a quantity of identifiers (MSISDNs or external identifiers) of different members associated with the monitoring event received at step S410 in figure 4.  0180 – In this case, the monitoring indication message carries a list of correspondence between the TLTRI, the monitoring event reports, and the external identifier or the MSISDN. 0188 – If the value of the maximum quantity of reports is greater than 1, a process in which the SCEF determines, based on the member information (for example, N identifiers or a quantity N of members) of the user group, that the monitoring event reports for all the members in the user group are received.  0204 – SCEF determines remaining number of reports based on member identifier. 0213-0214 – SCEF determines remaining number of reports based on a quantity of identifiers (MSISDNs or external identifiers).  0233-0240 -  the UDM (e.g., subscriber management node) determines the correspondence between the external group identifier and the identifier of a member in the group.  0250-0253 – UDM sends a monitoring event notification to the NEF.  0256, 0281, 0281 – the NEF (e.g., Network Exposure Function) determines the remaining number of monitoring reports based on a quantity of identifiers (MSISDNs or external identifiers).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify 3GPP to include a monitoring indication message that carries a list of correspondence between the monitoring event reports and the external identifier or MSISDN as taught by Zhu thereby avoiding resource waste (Zhu at 0008, 0023).
Regarding claim 18.  3GPP does not teach but Zhu teaches wherein the obtaining the IDs and the correspondence comprises: sending, to the subscriber management node, a second request for subscribing to the plurality of monitoring reports for each of the group of terminal devices (0138 – the SCEF sends a second monitoring request to the HSS, 0139 – the second message carries one or more types of information carried in the first monitoring request); and receiving, from the subscriber management node, a list of the globally valid IDs and the locally valid IDs of the one or more terminal devices (0140 – HSS checks the second monitoring request message.  After the check succeeds, the HSS stores the information carried in the received second monitoring request message.  The HSs determines a group member corresponding to the external group ID,  0141 – the HSS returns a first monitoring response message to the SCEF), the list indicating the correspondence between the globally valid IDs and the locally valid IDs (0152-0153 – HSS (e.g., subscriber management node) sends monitoring indication message to the SCEF (e.g., network exposure node) wherein the monitoring indication message carries the monitoring event report, and the external ID or the MSISDN corresponding to the monitoring event report.  To be specific, the monitoring indication message carries a list of correspondence between the SCEF reference ID, the monitoring event reports, and the external identifier or the MSISDN.  0159 – Specifically, a process of determining, based on the member information of the user group, that the monitoring event reports for all the members in the group are received as follows:  If the member information is the quantity of members, the SCEF determines, based on a quantity of identifiers (MSISDNs or external identifiers) of different members associated with the monitoring event received at step S410 in figure 4.  0233-0234 – UDM (e.g., HSS) determines the correspondence between the external group ID and the identifier of a member of the user group and sends a monitoring event response to the NEF).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify 3GPP to include a monitoring indication message that carries a list of correspondence between the monitoring event reports and the external identifier or MSISDN as taught by Zhu thereby avoiding resource waste (Zhu at 0008, 0023).
Regarding claims 20 and 24.  3GPP teaches wherein the globally valid ID of a terminal device is a mobile subscriber international ISDN number, MSISDN, of the terminal device and the locally valid ID of a terminal device is an External Identifier of the terminal device (page 57, at step 7 – External ID or MSISDN).
	ZHU teaches correspondence between MSISDN and external identifier (0153, 0180, 0233-0234)
Regarding claim 22.  3GPP teaches wherein the providing the IDs and the correspondence to the network exposure node comprises: sending, to the network exposure node, a list of the globally valid IDs and the locally valid IDs of the one or more terminal devices (page 56, section 5.6.1.1, figure 5.6.1.1-1 wherein HSS (e.g., subscriber management node) at step 4 examines the monitoring request message with regard to the existence of External Identifier (e.g., locally valid IDs) or MSISDN (e.g., globally valid IDs), 
3GPP does not teach the list indicating the correspondence between the globally valid IDs and the locally valid IDs.
Zhu teaches determining the remaining number of reports based on the obtained IDs and correspondence (0152-0153 – HSS (e.g., subscriber management node) sends monitoring indication message to the SCEF (e.g., network exposure node) wherein the monitoring indication message carries the monitoring event report, and the external ID or the MSISDN corresponding to the monitoring event report.  To be specific, the monitoring indication message carries a list of correspondence between the SCEF reference ID, the monitoring event reports, and the external identifier or the MSISDN.  0159 – Specifically, a process of determining, based on the member information of the user group, that the monitoring event reports for all the members in the group are received as follows:  If the member information is the quantity of members, the SCEF determines, based on a quantity of identifiers (MSISDNs or external identifiers) of different members associated with the monitoring event received at step S410 in figure 4.  0180 – In this case, the monitoring indication message carries a list of correspondence between the TLTRI, the monitoring event reports, and the external identifier or the MSISDN. 0188 – If the value of the maximum quantity of reports is greater than 1, a process in which the SCEF determines, based on the member information (for example, N identifiers or a quantity N of members) of the user group, that the monitoring event reports for all the members in the user group are received.  0204 – SCEF determines remaining number of reports based on member identifier. 0213-0214 – SCEF determines remaining number of reports based on a quantity of identifiers (MSISDNs or external identifiers).  0233-0240 -  the UDM (e.g., subscriber management node) determines the correspondence between the external group identifier and the identifier of a member in the group.  0250-0253 – UDM sends a monitoring event notification to the NEF.  0256, 0281, 0281 – the NEF (e.g., Network Exposure Function) determines the remaining number of monitoring reports based on a quantity of identifiers (MSISDNs or external identifiers).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify 3GPP to include a monitoring indication message that carries a list of correspondence between the monitoring event reports and the external identifier or MSISDN as taught by Zhu thereby avoiding resource waste (Zhu at 0008, 0023).
2.	Claims19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.682 V15.5.0 (hereinafter 3GPP) in view of Zhu further in view of Bhalla (2017/0339534).
Regarding claim 19.  3GPP does not teach but ZHU teaches wherein the second request is a Monitoring Request message (0138 – the SCEF sends a second monitoring request to the HSS, 0139 – the second message carries one or more types of information carried in the first monitoring request.  0140 – HSS checks the second monitoring request message.  After the check succeeds, the HSS stores the information carried in the received second monitoring request message.  The HSs determines a group member corresponding to the external group ID,  0141 – the HSS returns a first monitoring response message to the SCEF) and a number of the plurality of monitoring reports is indicated by an information element called maximum number of reports (0012 – the message may further carry a maximum quantity of reports, 0018-0019 – maximum quantity of reports, 0027 – maximum quantity of reports); 
3GPP in view of ZHU do not explicitly teach and wherein the list is received in a Monitoring Response message.
	Bhalla teaches bounding External Group ID to External IDs of the UEs that are members of the group (0067) and such information may be located at the HSS which is exchanged with the SCEF (0072).  The SCEF and HSS exchange Group Information Request/Response messages (figure 5, 0074-0076) and the response message includes Internal-Group-ID, if available, and the Internal-IDs to the SCEF, including the mapping of External-IDs to External-Group-IDs).  A local copy of the correspondence/mapping may be kept at the SCEF (figure 5, step 503, 0078) which reduces the impact on core network nodes from frequent queries that are likely to return the same information as that already known to the SCEF (0079).  The SCEF may be modified to associate group identification with group members (083-0088, 0177).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify 3GPP in view of ZHU to provide mapping/correspondence between External-Group ID and internal-Ds as taught by Bhalla in order to provide a copy of the mapping/correspondence to the SCEF thereby reducing the impact on core network nodes from frequent queries.
Regarding claim 23.  3GPP does not teach but ZHU teaches wherein the request is a Monitoring Request message (0138 – the SCEF sends a second monitoring request to the HSS, 0139 – the second message carries one or more types of information carried in the first monitoring request.  0140 – HSS checks the second monitoring request message.  After the check succeeds, the HSS stores the information carried in the received second monitoring request message.  The HSs determines a group member corresponding to the external group ID,  0141 – the HSS returns a first monitoring response message to the SCEF) and a number of the plurality of monitoring reports is indicated by an information element called maximum number of reports 0012 – the message may further carry a maximum quantity of reports, 0018-0019 – maximum quantity of reports, 0027 – maximum quantity of reports); 
3GPP in view of ZHU do not explicitly teach and wherein the list is sent in a Monitoring Response message.
	Bhalla teaches bounding External Group ID to External IDs of the UEs that are members of the group (0067) and such information may be located at the HSS which is exchanged with the SCEF (0072).  The SCEF and HSS exchange Group Information Request/Response messages (figure 5, 0074-0076) and the response message includes Internal-Group-ID, if available, and the Internal-IDs to the SCEF, including the mapping of External-IDs to External-Group-IDs).  A local copy of the correspondence/mapping may be kept at the SCEF (figure 5, step 503, 0078) which reduces the impact on core network nodes from frequent queries that are likely to return the same information as that already known to the SCEF (0079).  The SCEF may be modified to associate group identification with group members (083-0088, 0177).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify 3GPP in view of ZHU to provide mapping/correspondence between External-Group ID and internal-Ds as taught by Bhalla in order to provide a copy of the mapping/correspondence to the SCEF thereby reducing the impact on core network nodes from frequent queries.
Allowable Subject Matter
3.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2018/032467) Palnati et al teaches modifying the 23.628 3GPP standard with respect to External Identifier and Local Identifier wherein External ID mapped/correspondence to MSISDN and may be stored at HSS.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646